Title: Thomas Jefferson to Nicolas G. Dufief, 16 August 1815
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


           Dear Sir Monticello Aug. 16. 15.
          I wrote you on the 14th from Montpelier (the President’s) requesting you to send on La Croix’s Course of mathematics, and to procure for me a particular edition of Ovid’s metamorphoses, which I am now satisfied is Minellius’s. I have now to request that you will add to these Adams’s geometrical & graphical essays in 2. v. 8vo and Adams’s practical astronomy, 8vo both of which I presume are in the bookstores of Philadelphia. if you recieve this before sending of La Croix, in the way mentioned in my letter, those now asked for may come with them. but if after you shall have sent the others off, these may come volume by volume by the mail. Accept the assurances of my esteem & respect
          Th: Jefferson
        